DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The cross references related to this application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on paragraph 0001). The entire specification should be so revised.

Claim Objections
Claims 11-14 and 20 are objected to because of the following informalities:  
Claims 8 and 20 appear to include typographical error. Specifically, “...generating a plurality of copies of the streaming textual data at...” on lines 6 and 5 respectively may have been used in error because they are not complete sentences.
Claims 12-14 are objected to for the same reason as claim 11 above.
 Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11,200,100 B2 issued to et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of the instant application are present in the 11,200,100 B2 patent.

Instant Application: 17/549,310
U.S. Pat. No. 11,200,100 B2
Claim 1:
     A method for performing alert notification on streaming textual data, the method comprising: 
   receiving streaming textual data;
   
  generating a plurality of copies of the streaming textual data; 

    transmitting a first copy of the streaming textual data to an ingestion service for persistent storage at a data plane; 
    transmitting a second copy of the streaming textual data to an alert evaluation service for performing alert evaluation on the streaming textual data, such that the ingestion service is performed on the first copy of the streaming textual data and the alert evaluation service is performed on the second copy of the streaming textual data independently and concurrently; 
    




 storing the first copy of the streaming textual data at a persistent data store of the data plane; 































evaluating the second copy of the streaming textual data by the alert evaluation service to detect an alert; and 

responsive to detecting an alert at the alert evaluation service, generating a notification of the alert.  
Claim 2:
   The method of Claim 1, wherein the evaluating the streaming textual data by the alert evaluation service to detect the alert comprises: comparing streaming textual data to alert conditions; and responsive to satisfying the alert conditions, detecting the alert.  

Claim 4:
  The method of Claim 2, wherein the alert conditions comprise a windowed alert condition for detecting the alert in response to identifying a predetermined number of matches between the streaming textual data and the windowed alert condition with a predetermined time window.  

Claim 5:
   The method of Claim 4, wherein the comparing streaming textual data to alert conditions comprises: responsive to identifying a match between the streaming textual data and the windowed alert condition, storing an indication of the match at a persistent alert data store; determining whether the persistent alert data store comprises at least the predetermined number of matches between the streaming textual data and the windowed alert condition within the predetermined time window; and provided the persistent alert data store comprises at least the predetermined number of matches between the streaming textual data and the windowed alert condition within the predetermined time window, determining that the windowed alert condition is satisfied.  

Claim 11:
   A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for performing alert notification on streaming textual data, the method comprising:
   receiving streaming textual data;
     
   generating a plurality of copies of the streaming textual data at;
   
  transmitting a first copy of the streaming textual data to an ingestion service for persistent storage at a data plane; 
    transmitting a second copy of the streaming textual data to an alert evaluation service for performing alert evaluation on the streaming textual data, such that the ingestion service is performed on the first copy of the streaming textual data and the alert evaluation service is performed on the second copy of the streaming textual data independently and concurrently;

  storing the first copy of the streaming textual data at a persistent data store of the data plane; 
 
























 







 

 evaluating the second copy of the streaming textual data by the alert evaluation service to detect an alert; and
   responsive to detecting an alert at the alert evaluation service, generating a notification of the alert.  

Claim 12:
The non-transitory computer readable storage medium of Claim 11, wherein the evaluating the streaming textual data by the alert evaluation service to detect the alert comprises: comparing streaming textual data to alert conditions; and responsive to satisfying the alert conditions, detecting the alert.  

Claim 14:
    The non-transitory computer readable storage medium of Claim 12, wherein the alert conditions comprise a windowed alert condition for detecting the alert in response to identifying a predetermined number of matches between the streaming textual data and the windowed alert condition with a predetermined time window.  

Claim 15:
    The non-transitory computer readable storage medium of Claim 14, wherein the comparing streaming textual data to alert conditions comprises: responsive to identifying a match between the streaming textual data and the windowed alert condition, storing an indication of the match at a persistent alert data store; determining whether the persistent alert data store comprises at least the predetermined number of matches between the streaming textual data and the windowed alert condition within the predetermined time window; and provided the persistent alert data store comprises at least the predetermined number of matches between the streaming textual data and the windowed alert condition within the predetermined time window, determining that the windowed alert condition is satisfied.  

Claim 20:
   A computer system comprising: a data storage unit; and a processor coupled with the data storage unit, the processor configured to: 
   receive streaming textual data;

    generate a plurality of copies of the streaming textual data at; 
   
   transmit a first copy of the streaming textual data to an ingestion service for persistent storage at a data plane; transmit a second copy of the streaming textual data to an alert evaluation service for performing alert evaluation on the streaming textual data, such that the ingestion service is performed on the first copy of the streaming textual data and the alert evaluation service is performed on the second copy of the streaming textual data independently and concurrently;
    store the first copy of the streaming textual data at a persistent data store of the data plane; 
   evaluate the second copy of the streaming textual data by the alert evaluation service to detect an alert by comparing streaming textual data to alert conditions and detecting the alert responsive to satisfying the alert conditions, wherein the alert conditions comprise a single instance alert condition for detecting the alert in response to identifying a single match between the streaming textual data and the single instance alert condition, and a windowed alert condition for detecting the alert in response to identifying a predetermined number of matches between the streaming textual data and the windowed alert condition with a predetermined time window; and 
  


















 generate a notification of the alert responsive to detecting an alert at the alert evaluation service.


Claim 1:
      A method for performing alert notification on streaming textual data, the method comprising: 
    receiving streaming textual data at a data duplicator; 
   generating a plurality of copies of the streaming textual data at the data duplicator;
  transmitting a first copy of the streaming textual data to an ingestion service for persistent storage at a data plane; 
   transmitting a second copy of the streaming textual data to an alert evaluation service for performing alert evaluation on the streaming textual data, such that the ingestion service is performed on the first copy of the streaming textual data and the alert evaluation service is performed on the second copy of the streaming textual data independently and concurrently;
    evaluating the streaming textual data by the alert evaluation service to detect an alert, wherein the evaluating the streaming textual data by the alert evaluation service to detect the alert comprises: comparing streaming textual data to alert conditions, wherein the alert conditions comprise a windowed alert condition for detecting the alert in response to identifying a predetermined number of matches between the streaming textual data and the windowed alert condition with a predetermined time window, wherein the comparing streaming textual data to alert conditions comprises: 
   responsive to identifying a match between the streaming textual data and the windowed alert condition, storing an indication of the match at a persistent alert data store; 
   determining whether the persistent alert data store comprises at least the predetermined number of matches between the streaming textual data and the windowed alert condition within the predetermined time window; and 
   provided the persistent alert data store comprises at least the predetermined number of matches between the streaming textual data and the windowed alert condition within the predetermined time window, determining that the windowed alert condition is satisfied; and
    responsive to satisfying the alert conditions, detecting the alert; and

  responsive to detecting an alert at the alert evaluation service, generating a notification of the alert.


















































Claim 8:
A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for performing alert notification on streaming textual data, the method comprising: 
   receiving streaming textual data at a data duplicator;  
   generating a plurality of copies of the streaming textual data at the data duplicator; 
 transmitting a first copy of the streaming textual data to an ingestion service for persistent storage at a data plane;
   transmitting a second copy of the streaming textual data to an alert evaluation service for performing alert evaluation on the streaming textual data, such that the ingestion service is performed on the first copy of the streaming textual data and the alert evaluation service is performed on the second copy of the streaming textual data independently and concurrently;
   evaluating the streaming textual data by the alert evaluation service to detect an alert, wherein the evaluating the streaming textual data by the alert evaluation service to detect the alert comprises: comparing streaming textual data to alert conditions, wherein the alert conditions comprise a windowed alert condition for detecting the alert in response to identifying a predetermined number of matches between the streaming textual data and the windowed alert condition with a predetermined time window, wherein the comparing streaming textual data to alert conditions comprises: 
  responsive to identifying a match between the streaming textual data and the windowed alert condition, storing an indication of the match at a persistent alert data store; determining whether the persistent alert data store comprises at least the predetermined number of matches between the streaming textual data and the windowed alert condition within the predetermined time window; and 
   provided the persistent alert data store comprises at least the predetermined number of matches between the streaming textual data and the windowed alert condition within the predetermined time window, determining that the windowed alert condition is satisfied; and 
   responsive to satisfying the alert conditions, detecting the alert; and
   


 responsive to detecting an alert at the alert evaluation service, generating a notification of the alert.























































Claim 14:
    A computer system comprising: a data storage unit; and a processor coupled with the data storage unit, the processor configured to: 
   receive streaming textual data at a data duplicator; 
  generate a plurality of copies of the streaming textual data at the data duplicator; 
   transmit a first copy of the streaming textual data to an ingestion service for persistent storage at a data plane; transmit a second copy of the streaming textual data to an alert evaluation service for performing alert evaluation on the streaming textual data, such that the ingestion service is performed on the first copy of the streaming textual data and the alert evaluation service is performed on the second copy of the streaming textual data independently and concurrently; 




   evaluate the streaming textual data by the alert evaluation service to detect an alert by comparing streaming textual data to alert conditions and detecting the alert responsive to satisfying the alert conditions, wherein the alert conditions comprise a windowed alert condition for detecting the alert in response to identifying a predetermined number of matches between the streaming textual data and the windowed alert condition with a predetermined time window, wherein the comparing streaming textual data to alert conditions comprises: responsive to identifying a match between the streaming textual data and the windowed alert condition, storing an indication of the match at a persistent alert data store; 
  determining whether the persistent alert data store comprises at least the predetermined number of matches between the streaming textual data and the windowed alert condition within the predetermined time window; and 
  provided the persistent alert data store comprises at least the predetermined number of matches between the streaming textual data and the windowed alert condition within the predetermined time window, determining that the windowed alert condition is satisfied; and 
  responsive to satisfying the alert conditions, detecting the alert; and 
  generate a notification of the alert responsive to detecting an alert at the alert evaluation service.



Claim 15:
  The computer system of claim 14, wherein the alert conditions comprise a single instance alert condition for detecting the alert in response to identifying a single match between the streaming textual data and the single instance alert condition.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0076710 A1 to Leon-Garcia et al. in view of U.S. Pub. No. 2017/0289240 A1 to Ghare et al. 

As to claim 1, Leon-Garcia teaches a method for performing alert notification on streaming textual data, the method comprising:
receiving streaming textual data at a data duplicator (Duplicator Operator 310) (“...FIG. 3A shows an example of a duplicator operator 310. The duplicator operator 310 is an example of a duplicative compositional operator...The duplicator operator 310 can be configured to receive an input data stream 311 and replicate the input data stream 311 into a plurality of output data streams 312. Various configurations of the duplicator operator 310 may be implemented. In general, the duplicator operator 310 can receive a single input data stream 311 and output multiple streams 312 that include the data from that input data stream 311...As shown in FIG. 3A, the duplicator operator 310 can be coupled to a plurality of parallel data processing sub-units 313a-313c. Each of the parallel data processing sub-units 313 may also be connected to the same preceding data processing sub-unit(s) in the processing graph via the duplicator operator 310. The duplicator operator 310 can transmit multiple copies of the input data stream that it receives, with one copy to each of the data processing sub-units 313a-313c...The input data stream 311 to the duplicator 310 may be provided as a synchronous pipe-based input. For instance, the duplicator 310 may receive the input data stream in a First-In-First-Out (FIFO) arrangement with a small buffer. In some embodiments, the duplicator 310 may also output synchronous data using pipes for each of the output data streams 312...In other cases, the duplicator 310 may transmit the output data streams 312 using UDP. For instance, UDP multicast may be used to replicate the input stream 311 and transmit multiple output streams 312...” paragraphs 0224-0226/0228/0229); 
generating a plurality of copies of the streaming textual data at the data duplicator (Duplicator Operator 310) (“...FIG. 3A shows an example of a duplicator operator 310. The duplicator operator 310 is an example of a duplicative compositional operator...The duplicator operator 310 can be configured to receive an input data stream 311 and replicate the input data stream 311 into a plurality of output data streams 312. Various configurations of the duplicator operator 310 may be implemented. In general, the duplicator operator 310 can receive a single input data stream 311 and output multiple streams 312 that include the data from that input data stream 311...As shown in FIG. 3A, the duplicator operator 310 can be coupled to a plurality of parallel data processing sub-units 313a-313c. Each of the parallel data processing sub-units 313 may also be connected to the same preceding data processing sub-unit(s) in the processing graph via the duplicator operator 310. The duplicator operator 310 can transmit multiple copies of the input data stream that it receives, with one copy to each of the data processing sub-units 313a-313c...The input data stream 311 to the duplicator 310 may be provided as a synchronous pipe-based input. For instance, the duplicator 310 may receive the input data stream in a First-In-First-Out (FIFO) arrangement with a small buffer. In some embodiments, the duplicator 310 may also output synchronous data using pipes for each of the output data streams 312...In other cases, the duplicator 310 may transmit the output data streams 312 using UDP. For instance, UDP multicast may be used to replicate the input stream 311 and transmit multiple output streams 312...” paragraphs 0224-0226/0228/0229); 
transmitting a first copy of the streaming textual data to an ingestion service (Data Processing Sub-Units 313a-313c) (“...As shown in FIG. 3A, the duplicator operator 310 can be coupled to a plurality of parallel data processing sub-units 313a-313c. Each of the parallel data processing sub-units 313 may also be connected to the same preceding data processing sub-unit(s) in the processing graph via the duplicator operator 310. The duplicator operator 310 can transmit multiple copies of the input data stream that it receives, with one copy to each of the data processing sub-units 313a-313c...The data processing sub-units 313a-313c may be configured to perform different processing operations. Accordingly, the data processing sub-units 313a-313c may correspond to a data processing sub-graph portion for different downstream analysis applications. For example, the data processing sub-units 313a-313c may each perform different feature extraction operations required by different analysis applications...” paragraphs 0226/0227); 
transmitting a second copy of the streaming textual data to an evaluation service for performing evaluation on the streaming textual data, such that the ingestion service is performed on the first copy of the streaming textual data and the evaluation service is performed on the second copy of the streaming textual data independently and concurrently (a plurality of parallel data processing sub-units 313a-313c) (“...As shown in FIG. 3A, the duplicator operator 310 can be coupled to a plurality of parallel data processing sub-units 313a-313c. Each of the parallel data processing sub-units 313 may also be connected to the same preceding data processing sub-unit(s) in the processing graph via the duplicator operator 310. The duplicator operator 310 can transmit multiple copies of the input data stream that it receives, with one copy to each of the data processing sub-units 313a-313c...The data processing sub-units 313a-313c may be configured to perform different processing operations. Accordingly, the data processing sub-units 313a-313c may correspond to a data processing sub-graph portion for different downstream analysis applications. For example, the data processing sub-units 313a-313c may each perform different feature extraction operations required by different analysis applications...” paragraphs 0226/0227) and 
storing the first copy of the streaming textual data at a persistent data store of the data plane (“...In some embodiments, the method also includes buffering the input data received at each of the data processing sub-units using a corresponding data buffer...The data storage applications can be configured to store the processed data in the data streams 121a and 121b in non-volatile storage memory. The data storage applications may store the processed data for later retrieval and/or analysis. The processed data may be stored with time index data determined by the preceding processing blocks (e.g. time index data may be inserted into headers of processed data items). The time index data may reflect the time at which each data item was generated and/or received by the system 200b. This may facilitate later analysis, by permitting a sequence of the stored processed data to be determined....” paragraphs 0028/0198).
Leon-Garcia is silent with reference to an ingestion service for persistent storage at a data plane,
evaluating the streaming textual data by the alert evaluation service to detect an alert, and 
responsive to detecting an alert at the alert evaluation service, generating a notification of the alert. 
Ghare teaches an ingestion service (Stream Management Service 250) for persistent storage at a data plane (“...For example, stream management service 250 may implement a data ingestion system configured to obtain data records of a particular data stream from data producers (e.g., by operating one or multiple ingestion nodes for a data stream). In some embodiments, data records of a stream may be obtained according to a scheme for partitioning the data stream. The partitioning scheme may be selected by a client of stream management service 250 for a data stream such that data records are received from data producer(s) indicating the particular partition to which the data record belongs. However, in some embodiments, a data stream may be fully managed by stream management service 250 and data producer(s) may send data records without any direction for partitioning. Instead, the data ingestion system may assign data records to route the data records to identified partition. Once ingested, stream management service may store obtained data records (e.g., on corresponding storage nodes provisioned for a the data stream). Such storage nodes may record, save, store or otherwise persist the data records on any of various types of storage devices (which may be performed in accordance with a persistence policy for the data stream)... In some embodiments, function results 602 may be provided to a storage service 620b (which may be storage service 240 of provider network 200 in FIG. 2). For example, the data storage service 620b may store results as a log for subsequent event analysis, a data object for a specific period of time (e.g., daily or hourly results), a knowledge base for performing cost-intensive machine learning algorithms, such as patter recognition or feature selection, or data warehouse for efficient large scale data storage and access. In some embodiments, function results 602 may be provided to an event handling service 620c (which may another network service 260 of provider network 200 in FIG. 2). Event handling service 620c may, for instance, run code or other specified set of actions to act as an application or backend service that automatically runs and scales the code execution for high availability based on received results 602 (e.g., generating new user profiles in a data store upon receiving a new user result from processing a data stream). In some embodiments, function results 602 may be provided to visualization service 620d (which may be another network service 260 of provider network 200 in FIG. 2). Visualization service 620d may take function results 602 and automatically infers data types and relationships, and recommend, suggest, and/or generate visualizations of results 602 (e.g., automatically generating graphs visualizing user age distribution for a given time period provided as function results 602 for a data stream)...” paragraph 0030/0053), and
evaluating the streaming textual data by the alert evaluation service to detect an alert/responsive to detecting an alert at the alert evaluation service (alerts/Notification Service 602a), generating a notification of the alert (“...As noted above, client(s) 140 may specify a stream processing function to implement different applications. For example, client(s) 140 may include an operation in the stream processing function that selects certain attributes and then specify operation(s) that perform specific processing on the selected attribute (e.g., filtering out the attributes, validating the values of the attributes against known patterns, performing time series analytics). Key performance indicators (KPI) are one example of data attributes which may be extracted from a data stream for performing such operations. Client(s) 140 may utilize a stream processing function to perform stream pattern generation so that real time alerts may be triggered when detecting certain events from data stream records or so that additional data may be inserted to enrich the data conveyed in data records of a data stream. Moreover, client(s) 140 may specify stream processing functions that process across multiple data streams in order to perform complex stream processing (e.g., analyzing temporal patterns between streaming events in different streams). Stream processing records may be provided to managed stream processing system 110 complete and ready for execution (e.g., identify input streams, operations, result destinations, and other information, such as is discussed below with regard to FIG. 5). In some embodiments, clients may configure the performance of the stream processing function (e.g., by providing a distribution scheme to map data from one or multiple input data streams to a distributed set of stream processing nodes applying a stream processing function)... FIG. 6 illustrates interactions between a stream processing node and different destinations to deliver stream processing results, according to at least some embodiments. A stream processing node 600 may be configured to interact with numerous types of remote systems, components, or devices so that function results 602 may be transmitted to specified destinations. For example, as illustrated in FIG. 6, function results 602 may be provided to a notification service 620a (which may another network service 260 of provider network 200 in FIG. 2). Notification service 620a may then deliver messages generated based on results (e.g., errors, goals met, daily status, etc.) instantly to other many other types of systems components, or devices across different protocols utilized by applications or users so that polling for results 602 need not be performed...” paragraph 0018/0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Leon-Garcia with the teaching of Ghare because the teaching of Leon-Garcia would improve the system o Ghare by providing processing data streams in real time such that results of the application of processing functions are provided to one or more destinations specified for the functions (Ghare Abstract).

As to claim 11, see the rejection of claim 1 above, expect for a non-transitory computer readable storage.  
Leon-Garcia teaches a non-transitory computer readable storage (“...At least some of these software programs may be stored on a storage media (e.g. a computer readable medium such as, but not limited to, ROM, magnetic disk, optical disc) or a device that is readable by a general or special purpose programmable device. The software program code, when read by the programmable device, configures the programmable device to operate in a new, specific and predefined manner in order to perform at least one of the methods described herein...Furthermore, at least some of the programs associated with the systems and methods of the embodiments described herein may be capable of being distributed in a computer program product comprising a computer readable medium that bears computer usable instructions for one or more processors. The medium may be provided in various forms, including non-transitory forms such as, but not limited to, one or more diskettes, compact disks, tapes, chips, and magnetic and electronic storage. The computer program product may also be capable of distribution through a communication network such as the Internet...” paragraph 0063.  

Claims 2-4, 9, 10, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0076710 A1 to Leon-Garcia et al. in view of U.S. Pub. No. 2017/0289240 A1 to Ghare et al. as applied to claims 1 and 11 above, and further in view of U.S. Pub. No. 2016/0019258 Ai to Clark et al. 

As to claim 2, Leon-Garcia as modified by Ghare teaches the method of Claim 1, however it is silent with reference to wherein the evaluating the streaming textual data by the alert evaluation service to detect the alert comprises: comparing streaming textual data to alert conditions; and responsive to satisfying the alert conditions, detecting the alert.
Clark teaches wherein the evaluating the streaming textual data by the alert evaluation service to detect the alert comprises: comparing streaming textual data to alert conditions (rule); and responsive to satisfying the alert conditions, detecting the alert (“...The server 110 can be operable to send a signal to a client device 150 when an alert occurs. For example the server 110 can notify a client device 150 of the alert, send the datum that triggered the alert, contextual data, information associated with the rule that triggered the alert, and/or any other suitable information (e.g., via the network module 134 and/or network 190). In some embodiments, the server 110 can send a signal to a client device 150 when the alert meets certain criteria. For example, the server 110 can send a signal to a first client device 150 when a first-level alert occurs and can send a signal to a second client device 150 when a second-level alert occurs. For another example, the server 110 can send a signal to a first client device 150 but not a second client device 150 when an alert occurs based on a rule that was defined in response to a query made by the first client device 150. For yet another example, the server 110 can send a signal to a client device 150 for each alert triggered by rules the user of the client device 150 has "activated" or otherwise indicated that the client device 150 is monitoring (e.g., in some embodiments, a client device 150 can be operable to activate rules defined in response to a request from another client device 150). In some embodiments, the signal sent by the server 110 when an alert occurs can be operable to cause a client device 150 to perform a particular action, such as update a GUI, buy or sell on an exchange, send a signal to a control system (e.g., a programmable logic controller, an embedded controller, etc.), modify the state of a communication network (e.g., initiate a connection, modify a firewall, block a port, filter data, etc.) sound an alarm, issue instructions to one or more persons, send an email, post a message to social media, etc... In some embodiments, the rule can be applied, at 662, to historical data. For example, the rule can include a time element and/or can be based on previous alerts, which can be stored in the alert database 116. For example, a rule can trigger an alert if a price of a stock remains above a threshold for a period of time. To apply such a rule, the engine module 128 can apply the rule to data stored in the historical database 115 and/or the analytics module 126 can generate a stream of data indicating the time elapsed since the stock crossed the threshold. For another example, a rule can trigger an alert if a parameter in an industrial process has exceeded a threshold a particular number of times within a particular time period. To apply such a rule, the engine module 128 can alert each time the parameter exceeds the threshold and store a representation of the alert in the alert database 116. The engine module 128 can further access data in the alert database 116 and ascertain whether more than the specified number of alerts occurred or were triggered within the specified time period...” paragraphs 0027/0058, also see paragraphs 0021-0030/0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Leon-Garcia with the teaching of Ghare because the teaching of Leon-Garcia would improve the system o Ghare by providing processing data streams alert based on rule that governs the alert.

As to claim 3, Clark teaches the method of Claim 2, wherein the alert conditions comprise a single instance alert condition for detecting the alert in response to identifying a single match between the streaming textual data and the single instance alert condition (“...The server 110 can be operable to send a signal to a client device 150 when an alert occurs. For example the server 110 can notify a client device 150 of the alert, send the datum that triggered the alert, contextual data, information associated with the rule that triggered the alert, and/or any other suitable information (e.g., via the network module 134 and/or network 190). In some embodiments, the server 110 can send a signal to a client device 150 when the alert meets certain criteria. For example, the server 110 can send a signal to a first client device 150 when a first-level alert occurs and can send a signal to a second client device 150 when a second-level alert occurs. For another example, the server 110 can send a signal to a first client device 150 but not a second client device 150 when an alert occurs based on a rule that was defined in response to a query made by the first client device 150. For yet another example, the server 110 can send a signal to a client device 150 for each alert triggered by rules the user of the client device 150 has "activated" or otherwise indicated that the client device 150 is monitoring (e.g., in some embodiments, a client device 150 can be operable to activate rules defined in response to a request from another client device 150). In some embodiments, the signal sent by the server 110 when an alert occurs can be operable to cause a client device 150 to perform a particular action, such as update a GUI, buy or sell on an exchange, send a signal to a control system (e.g., a programmable logic controller, an embedded controller, etc.), modify the state of a communication network (e.g., initiate a connection, modify a firewall, block a port, filter data, etc.) sound an alarm, issue instructions to one or more persons, send an email, post a message to social media, etc... In some embodiments, the rule can be applied, at 662, to historical data. For example, the rule can include a time element and/or can be based on previous alerts, which can be stored in the alert database 116. For example, a rule can trigger an alert if a price of a stock remains above a threshold for a period of time. To apply such a rule, the engine module 128 can apply the rule to data stored in the historical database 115 and/or the analytics module 126 can generate a stream of data indicating the time elapsed since the stock crossed the threshold. For another example, a rule can trigger an alert if a parameter in an industrial process has exceeded a threshold a particular number of times within a particular time period. To apply such a rule, the engine module 128 can alert each time the parameter exceeds the threshold and store a representation of the alert in the alert database 116. The engine module 128 can further access data in the alert database 116 and ascertain whether more than the specified number of alerts occurred or were triggered within the specified time period...” paragraphs 0027/0058, also see paragraphs 0021-0030/0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Leon-Garcia with the teaching of Ghare because the teaching of Leon-Garcia would improve the system o Ghare by providing processing data streams alert based on rule that governs the alert.

As to claim 4, Clark teaches the method of Claim 2, wherein the alert conditions comprise a windowed alert condition for detecting the alert in response to identifying a predetermined number of matches between the streaming textual data and the windowed alert condition with a predetermined time window (time elapsed) (“...The server 110 can be operable to send a signal to a client device 150 when an alert occurs. For example the server 110 can notify a client device 150 of the alert, send the datum that triggered the alert, contextual data, information associated with the rule that triggered the alert, and/or any other suitable information (e.g., via the network module 134 and/or network 190). In some embodiments, the server 110 can send a signal to a client device 150 when the alert meets certain criteria. For example, the server 110 can send a signal to a first client device 150 when a first-level alert occurs and can send a signal to a second client device 150 when a second-level alert occurs. For another example, the server 110 can send a signal to a first client device 150 but not a second client device 150 when an alert occurs based on a rule that was defined in response to a query made by the first client device 150. For yet another example, the server 110 can send a signal to a client device 150 for each alert triggered by rules the user of the client device 150 has "activated" or otherwise indicated that the client device 150 is monitoring (e.g., in some embodiments, a client device 150 can be operable to activate rules defined in response to a request from another client device 150). In some embodiments, the signal sent by the server 110 when an alert occurs can be operable to cause a client device 150 to perform a particular action, such as update a GUI, buy or sell on an exchange, send a signal to a control system (e.g., a programmable logic controller, an embedded controller, etc.), modify the state of a communication network (e.g., initiate a connection, modify a firewall, block a port, filter data, etc.) sound an alarm, issue instructions to one or more persons, send an email, post a message to social media, etc... In some embodiments, the rule can be applied, at 662, to historical data. For example, the rule can include a time element and/or can be based on previous alerts, which can be stored in the alert database 116. For example, a rule can trigger an alert if a price of a stock remains above a threshold for a period of time. To apply such a rule, the engine module 128 can apply the rule to data stored in the historical database 115 and/or the analytics module 126 can generate a stream of data indicating the time elapsed since the stock crossed the threshold. For another example, a rule can trigger an alert if a parameter in an industrial process has exceeded a threshold a particular number of times within a particular time period. To apply such a rule, the engine module 128 can alert each time the parameter exceeds the threshold and store a representation of the alert in the alert database 116. The engine module 128 can further access data in the alert database 116 and ascertain whether more than the specified number of alerts occurred or were triggered within the specified time period...” paragraphs 0027/0058, also see paragraphs 0021-0030/0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Leon-Garcia with the teaching of Ghare because the teaching of Leon-Garcia would improve the system o Ghare by providing processing data streams alert based on rule (time elapsed) that governs the alert.

As to claim 9, Clark teaches the method of Claim 1, further comprising: responsive to generating the notification of the alert, storing a record of the notification at the data plane (Alert Database 116) (“...In some embodiments, the engine module 128 and/or the alert module 136 is operable to cause an entry to be written to the alert database 116 and/or the historical database 115 when an alert is generated. The alert database 116 can store a record of past alerts (for example, in non-volatile memory) permanently and/or for a pre-determined period of time. In some embodiments, the data in the alert database 116 can provide an auditable record capturing, for example, the rule(s), parameter(s) of the rule(s) associated with the alert, the raw data that triggered the alert, data before and/or after the data that triggered the alert and/or any other suitable information. In some embodiments the alert database 116 can be used (e.g., by the analytics module 126 and/or the model module 132) to identify patterns, trends, statistics, and/or the like on alerts. In some instances, the engine module 128 can be operable to apply rules to data stored in the alert database 116...” paragraph 0028, also see paragraphs also see paragraphs 0020/0021/0023/0026-0030/0034/0039/0044/0047/0048).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Leon-Garcia with the teaching of Ghare because the teaching of Leon-Garcia would improve the system o Ghare by processing data streams alert and storing it for later use or access.

As to claim 10, Clark teaches the method of Claim 1, wherein the streaming textual data comprises a plurality of data logs (Alert Database 116) (“...In some embodiments, the engine module 128 and/or the alert module 136 is operable to cause an entry to be written to the alert database 116 and/or the historical database 115 when an alert is generated. The alert database 116 can store a record of past alerts (for example, in non-volatile memory) permanently and/or for a pre-determined period of time. In some embodiments, the data in the alert database 116 can provide an auditable record capturing, for example, the rule(s), parameter(s) of the rule(s) associated with the alert, the raw data that triggered the alert, data before and/or after the data that triggered the alert and/or any other suitable information. In some embodiments the alert database 116 can be used (e.g., by the analytics module 126 and/or the model module 132) to identify patterns, trends, statistics, and/or the like on alerts. In some instances, the engine module 128 can be operable to apply rules to data stored in the alert database 116...” paragraph 0028, also see paragraphs also see paragraphs 0020/0021/0023/0026-0030/0034/0039/0044/0047/0048).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Leon-Garcia with the teaching of Ghare because the teaching of Leon-Garcia would improve the system o Ghare by processing data streams alert and storing it for later use or access.

As to claims 12-14, and 19 see the rejection of claims 2-4 and 9 respectively.

Allowable Subject Matter
Claims 5-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 2019/0347351 A1 to Koomthanam et al. and directed to a system for data streaming between datacenter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194